Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 5, 2020

                                     No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                               v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 16-07-00095-CVL
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER
        The Joint Motion to Abate Appellate Deadlines Pending Correction and Supplementation
of Appellate Record is GRANTED; however, any orders relating to requests involving the
reporter’s records filed and to be filed by Ms. Leticia Escamilla must comport with the Contempt
Judgment issued on January 15, 2020, in appeal number 04-19-00503-CV.

       The Master Index Volume of the reporter’s record filed in this court on November 1,
2019 is STRICKEN.

        Furthermore, MS. ESCAMILLA is ORDERED to: (1) correct Volume 2 of 3 of the
reporter’s record by: (a) identifying the attorneys who made appearances on page 2; and (b)
correcting the typographical error on page 3 to correctly identify the date of the hearing as
February 8, 2018; (2) update the cover page and page 3 of Volume 2 of 3 and refile as volume 1
of 1; and (3) update the cover page and page 4 of Volume 3 of 3 and refile as volume 1 of 1.

        MS. ESCAMILLA is further ORDERED to refile Volumes 2 and 3 in accordance with
the foregoing instructions and file the reporter’s record from the November 30, 2017 hearing
identified as Volume 1 of 1 no later than five days from the date the reporter’s record from the
hearing on motion to set aside is filed in appeal number 04-18-00411-CV, styled Repsol Oil &
Gas USA, LLC, et al. v. Matrix Petroleum, LLC.
        MS. PAM L. MARCINIK is ORDERED to correct the appellate court cause number on
page 1 of the reporter’s record she filed on December 4, 2019 and refile the corrected reporter’s
record in this appeal no later than five days from the date of this order.

       MR. RICHEY GENTRY is ORDERED to file the reporter’s record from the March 5,
2019 hearing no later than two weeks from the date of this order.

        The trial court clerk has filed a supplemental clerk’s record containing most of the items
requested in writing on January 24, 2020, but not the March 2019 order on Defendant Lonestar
Resources, Inc.’s Traditional and No Evidence Motion for Summary Judgment. The trial court
clerk, MARGARITA ESQUEDA, is therefore ORDERED to file another supplemental clerk’s
record containing the March 2019 order on Defendant Lonestar Resources, Inc.’s Traditional and
No Evidence Motion for Summary Judgment no later than two weeks from the date of this order.

        Appellant’s brief must be filed no later than thirty days from the date all of the foregoing
records have been filed in accordance with this order. The briefs filed in this appeal should refer
to the reporter’s records as Volumes 1 through 7 in chronological order.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court